      Case 2:20-cv-02235-TLN-JDP Document 7 Filed 01/15/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    MICHAEL RIVERA,                                  Case No. 2:20-cv-02235-TLN-JDP (PC)
11                       Plaintiff,                    ORDER GRANTING PLAINTIFF’S
                                                       APPLICATION TO PROCEED IN FORMA
12            v.                                       PAUPERIS
13    RALPH DIAZ, et al.,                              ECF No. 2
14                       Defendants.                   SCREENING ORDER THAT PLAINTIFF:
15                                                          (1) FILE AN AMENDED
                                                            COMPLAINT; OR
16
                                                            (2) NOTIFY THE COURT THAT HE
17                                                          WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
18                                                          DISMISSAL OF CLAIMS AND
                                                            DEFENDANTS CONSISTENT WITH
19                                                          THIS ORDER
20                                                     ECF No. 1
21                                                     SIXTY-DAY DEADLINE
22

23          Plaintiff Michael Rivera is a state prisoner proceeding without counsel in this civil rights

24   action brought under 42 U.S.C. § 1983. He has filed a complaint alleging that defendants have

25   violated his right by restricting group administrative appeals and by retaliating against him for

26   filing appeals. ECF No. 1 at 5-7. That complaint, for the reasons stated below, does not state a

27   viable claim. I will give plaintiff leave to amend. Plaintiff has also filed an application to

28
                                                        1
      Case 2:20-cv-02235-TLN-JDP Document 7 Filed 01/15/21 Page 2 of 4


 1   proceed in forma pauperis, ECF No. 2, which I will grant.1

 2                                     Screening and Pleading Requirements

 3            A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 4   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 5   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 6   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 7   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 8            A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 9   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

10   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

11   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

12   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

13   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

14   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

15   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

16   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

17   n.2 (9th Cir. 2006) (en banc) (citations omitted).

18            The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

19   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

20   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
21   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

22   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

23   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

24   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

25

26
27
              1
                  Plaintiff must pay the filing fee in accordance with the concurrently filed collection
28   order.
                                                           2
      Case 2:20-cv-02235-TLN-JDP Document 7 Filed 01/15/21 Page 3 of 4


 1                                                  Analysis

 2           Plaintiff alleges that he and certain other unnamed inmates have filed group administrative

 3   appeals that have been “arbitrarily rejected” by defendants Birdsong and Armenta. ECF No. 1 at

 4   5. Inmates have no “separate constitutional entitlement to a specific prison grievance procedure,”

 5   however. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003). Plaintiff also alleges that

 6   defendants Diaz, Macomber, Pogue, Carter, and Escobar violated his First Amendment rights by

 7   retaliating against him for filing group appeals and lawsuits. ECF No. 1 at 6. He claims that they

 8   did so by restricting the filing of group appeals. Id. This claim is vague and conclusory. Plaintiff

 9   does not allege what role each played in restricting group appeals or how he knows that each

10   acted in retaliation. The Ninth Circuit has established five basic elements necessary to bring a

11   First Amendment retaliation claim in the prison context: “(1) [a]n assertion that a state actor took

12   some adverse action against an inmate (2) because of (3) that prisoner's protected conduct, and

13   that such action (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action

14   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

15   567-68 (9th Cir. 2005) (footnote omitted). With respect to the second and third elements, a

16   plaintiff must show that his protected activities were a “substantial” or “motivating” factor behind

17   a defendant’s conduct. Brodheim v. Cry, 584 F.3d 1262, 1271 (9th Cir. 2009). The allegations in

18   the current complaint are insufficient to make that showing.

19           Plaintiff may choose to file an amended complaint which addresses provides the required

20   amount of detail, or he may stand on his complaint. If he chooses to stand on his complaint, I will
21   recommend that it be dismissed.

22           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

23   Fed. R. Civ. P. 8(a), but must state what actions each named defendant took that deprived plaintiff

24   of constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d

25   930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a claim to

26   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
27   Plaintiff must allege that each defendant personally participated in the deprivation of his rights.

28   See Jones, 297 F.3d at 934. Plaintiff should note that a short, concise statement in which the
                                                         3
      Case 2:20-cv-02235-TLN-JDP Document 7 Filed 01/15/21 Page 4 of 4


 1   allegations are ordered chronologically will help the court identify his claims. Plaintiff should

 2   describe how each defendant wronged him, the circumstances surrounding each of the claimed

 3   violations, and any harm he suffered.

 4            If plaintiff decides to file an amended complaint, the amended complaint will supersede

 5   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

 6   banc). This means that the amended complaint must be complete on its face without reference to

 7   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the

 8   current complaint no longer serves any function. Therefore, in an amended complaint, as in an

 9   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

10   sufficient detail. The amended complaint should be titled “Amended Complaint” and refer to the

11   appropriate case number.

12            Accordingly, it is ORDERED that:

13            1. Plaintiff’s motion to proceed in forma pauperis is granted.

14            2. Within sixty days from the service of this order, plaintiff must either file an

15   Amended Complaint or advise the court he wishes stand by his current complaint.

16            3. Failure to comply with this order may result in the dismissal of this action.

17            4. The clerk’s office is directed to send plaintiff a complaint form.

18
     IT IS SO ORDERED.
19

20
     Dated:      January 15, 2021
21                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         4
